TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00646-CV


                           Chet Edward Cunningham, Appellant

                                              v.

                           Tara Michelle Cunningham, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-FM-12-001109, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Chet Edward Cunningham has filed an unopposed motion to dismiss this

appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: November 19, 2015